Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet
	The present application data sheet appears to present inaccurate information with respect to the claim to Domestic Benefit. The present application appears to be a continuation-in-part of U.S. Application 16/664,141 rather than a continuation as set forth within the ADS. An amended application data sheet must be submitted to reflect the appropriate relationship between the present application and U.S. Application 16/664,141. The instant application’s language found within line 3 of claim 4 as well as what is illustrated in Fig. 3 is not supported by U.S. Application 16/664,141. See also, the inclusion of such language and reference to Fig. 3 within the specification.

Drawings
The drawings are objected to under 37 CFR 1.84(p) because Fig. 3 presents two separate figures. As per 37 CFR 1.121(h)(2):
When a portion of a view is enlarged for magnification purposes, the view and the enlarged view must each be labeled as separate views.

Corrected drawing sheets in compliance with 37 CFR 1.121(h)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the slope of a tangent to the surface changes between 60°-- 90°” as recited within line 3 of claim 4. Initially, it is not clear as to what “a tangent to the surface” refers. To what does “the surface” refer? Further, it is not clear with respect to what an angle of a tangent might change nor is it clear as to how an angle of a tangent might change.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferraioli.   Ferraioli discloses, Figs. 1, 4 and 5 for example, an apparatus for tucking a bed sheet comprising: a proximal end 12 and a distal end 16; and a flat-spring flexible shaft 14 having a first end and a second end; and a handle 16/34 at said proximal end fixedly engaged with the first end of said flat-spring flexible shaft; and a concave paddle 18 fixedly engaged with the second end of said flat-spring flexible shaft; wherein holding the apparatus by the handle at the proximal end and placing the concave paddle downward and under a folded corner of a sheet, and moving the apparatus laterally toward a corner of a mattress, the flat-spring flexible shaft bends perpendicular to the mattress surface to direct said concave paddle along the mattress corner, toward the bottom of said corner, and said sheet will be moved and tucked under said mattress as the apparatus moves, flexes, retracts and unflexes, (Ferraioli can and may perform the intended function with Figs. 11-13 showing the manipulation of lines 10-13 in claim 1.
2. The concave paddle can be seen as comprised of a substantially uniform thickness.
3. As can be seen in Fig. 4 the apparatus further comprises a central plane about which the apparatus is symmetrical.
4. The concave paddle terminates at the distal end in a curved tip and in cross-section, (Fig. 5), the slope of a tangent to the surface changes between 60°-- 90°, (slope of tangent between 18/28 and 30 or 14 or 14/30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                 /MICHAEL SAFAVI/                                                                 Primary Examiner, Art Unit 3631                                                                                                                                       


























MS
September 14, 2022